Gunby, J.
This is a suit against a married-woman, and the usual defence is made. Where a married woman is carrying on a plantation, whether separate in property or not, she will be bound only for such articles as were used, or could have been used for planting purposes. The commission merchant cannot follow up his goods and see how they are used, but must act on the fair presumption that his customer is honest. He must show, however, that the invoices and drafts were for such things as could have been used and usually are necessary for plantation supplies.
2. This law makes it very difficult for commission merchants to deal with married women, but the law cannot be changed for merchants’ convenience, and if, in spite of long-continued and loud-voiced judicial warnings and thick-set beacon lights of jurisprudence, they venture upon the shoals where so many dealers with married women have been wrecked, they must be willing to scrutinize every step with that rigid caution which is the essence of our marital law.